DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,087,446, hereinafter referred to as the ‘446 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are more broad in scope than those of the ‘446 patent, as indicated below.
Regarding claim 1, claim 1 compares to claim 13 of the ‘446 patent as indicated below:
Current Application
‘446 Patent
Notes
A method of arthropod detection using an automated arthropod detection system, the method comprising:
A method of arthropod detection using an automated arthropod detection system, the method comprising: (claim 5)
Verbatim the same
generating a sequence of movements to be executed at a plurality of future points in time by a powered arm
generating a sequence of movements to be executed at a plurality of future points in time by a powered arm (claim 5)
Verbatim the same
executing the sequence of movements at the plurality of future points in time while also capturing a first one or more digital images of a subject or substrate from one or more positions using one or more image sensors mounted on the powered arm
executing each movement in the sequence at the plurality of future points in time while also capturing a first one or more digital images of a subject or substrate from one or more positions using one or more image sensors mounted on the powered arm (claim 5)
Current application is merely a rewording.
processing the first one or more digital images of the subject or substrate using an arthropod recognition machine learning algorithm
processing the first one or more digital images of the subject or substrate using an arthropod recognition machine learning algorithm (claim 5)
Verbatim the same
and communicating the results from the arthropod recognition machine learning algorithm to a user of the system
and communicating the results from the arthropod recognition machine learning algorithm to a user of the system using a communication unit comprising at least one from the group of a light projector, a speaker, a display, and combinations thereof (claim 5)
Current application is more broad.
and wherein: the step of generating the sequence of movements to be executed at the plurality of future points in time by the powered arm comprises: capturing a second one or more digital images of the subject or substrate using the one or more image sensors mounted on the powered arm, and processing the second one or more digital images of the subject or substrate using a movement planning machine learning algorithm
wherein the step of generating the sequence of movements to be executed at the plurality of future points in time by the powered arm comprises: capturing a second one or more digital images of the subject or substrate using the one or more image sensors mounted on the powered arm; and processing the second one or more digital images of the subject or substrate using a movement planning machine learning algorithm (claim 6)
Verbatim the same
said movement planning machine learning algorithm is a machine learning algorithm that accepts the second one or more digital images of the subject or substrate as inputs and produces outputs that represent the sequence of movements to be executed at the plurality of future points in time by the powered arm, wherein said sequence of movements will allow the one or more image sensor sensors mounted on the powered arm to capture the first one or more digital images of the subject or substrate in such a way that said first one or more digital images of the subject or substrate include a plurality of the subject or substrate's surfaces
and wherein: said movement planning machine learning algorithm is a machine learning algorithm that accepts the second one or more digital images of the subject or substrate as inputs and produces outputs that represent the sequence of movements to be executed at the plurality of future points in time by the powered arm, wherein said sequence of movements will allow the one or more image sensor sensors mounted on the powered arm to capture the first one or more digital images of the subject or substrate in such a way that said first one or more digital images of the subject or substrate include a plurality of the subject or substrate's surfaces (claim 6)
Verbatim the same
the movement planning machine learning algorithm is one of: a supervised learning method, an unsupervised learning method, a semi-supervised learning method, a 32reinforcement learning method, an optimization technique, a convolutional neural network, a recurrent neural network, a deep learning model, or a generative-adversarial network
the movement planning machine learning algorithm is one of: a supervised learning method, an unsupervised learning method, a semi-supervised learning method, a reinforcement learning method, an optimization technique, a convolutional neural network, a recurrent neural network, a deep learning model, or a generative-adversarial network (claim 6)
Verbatim the same
the parameters of the movement planning machine learning algorithm are chosen by training on one or more of first labeled or first unlabeled data
and the parameters of the movement planning machine learning algorithm are chosen by training on one or more of first labeled or first unlabeled data (claim 6)
Verbatim the same
the sequence of movements represented by the output of the movement planning machine learning algorithm will additionally cause the powered arm to exert force on and reposition one or more parts of the subject or substrate, or one or more parts of an object that is near the subject or substrate
the sequence of movements represented by the output of the movement planning machine learning algorithm will additionally cause the powered arm to exert force on and reposition one or more parts of the subject or substrate, or one or more parts of an object that is near the subject or substrate (claim 13)
Verbatim the same
and said sequence of movements will additionally allow the one or more image sensors mounted on the powered arm to capture the first one or more digital images of the subject or substrate in such a way that said first one or more digital images of the subject or substrate include surfaces of the subject or substrate that were not previously visible
said sequence of movements will additionally allow the one or more image sensors mounted on the powered arm to capture the first one or more digital images of the subject or substrate in such a way that said first one or more digital images of the subject or substrate include surfaces of the subject or substrate that were not previously visible; and said powered arm comprises a first powered arm and a second powered arm, wherein: the first powered arm is used to capture the first one or more digital images of the subject or substrate, and the second powered arm is used to exert force on and reposition one or more parts of the subject or substrate, or one or more parts of an object that is near the subject or substrate
Current application is more broad; excludes references to first and second powered arms


Thus, as can be seen above, claim 1 of the current application is more broad in scope than claim 13 of the ‘446 patent. Therefore, any patent granted on the current application would result in the unjustifiable timewise extension of the monopoly granted on claim 1 of U.S. Patent No. 11,087,446.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest generating a sequence of movements to be executed at a plurality of future points in time by a powered member:  executing each movement in the sequence while also capturing a first one or more digital images of a subject or substrate from one or more positions using one or more image sensors mounted on the powered member; in combination with the arthropod recognition and other features as claimed. The closest prior art Fryshman (U.S. Publ. No. 2018/0204320) discloses an image sensor mounted on a drone for following predetermined sequences of movements through an area to detect bugs and/or insects, but fails to specifically disclose that a single powered arm performs the sequence of movements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 21, 2022